Citation Nr: 1028678	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to May 1961.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to a total disability evaluation 
based upon individual unemployability due to service-connected 
disability.

In January 2007, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is of 
record.  

When this case was most recently before the Board in October 
2008, it was decided in part and remanded in part.  It is now 
before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A December 2004 VA examination indicates that the Veteran is 
receiving Social Security Administration (SSA) disability 
benefits.  The record does not reflect that efforts have been 
made to obtain corresponding medical records.  There is no report 
of the SSA decision in this case, and the Board therefore has no 
basis for preliminarily ascertaining that the disabilities for 
which SSA benefits were granted differ from those addressed in 
this appeal.  But see Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010) (finding that the duty to assist did not include 
obtaining SSA records where VA had a copy of the decision, and 
there was no evidence that the decision addressed the disability 
at issue in the appeal).  Furthermore, an April 2003 VA 
psychiatric examination stated that the Veteran was receiving SSA 
disability benefits due to his back problems.  As residuals of a 
lumbar spine disability have been service-connected, the records 
are possibly relevant to the Veteran's claim for entitlement to a 
total disability evaluation based upon individual unemployability 
due to service-connected disability.  Efforts to obtain the SSA 
records are therefore required, pursuant to 38 C.F.R. § 
3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records when 
the veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  

The Veteran claims that he is unable to work due to his service-
connected disabilities.  The Board finds that a VA examination is 
necessary to determine the combined effect of his service-
connected disabilities on his ability to secure and follow a 
substantially gainful occupation.

In the May 2007 remand, the Board requested that VA treatment 
records dated since March 2003 be obtained and associated with 
the claims file.  A review of the claims file, as currently 
constituted, indicates that VA treatment records dated from March 
2003 to January 2006 are missing from the claims file.  The lack 
of action in this matter constitutes a procedural defect 
requiring a further remand, particularly in view of the prior 
request on remand.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Any VA treatment records not already 
associated with the claims file should be 
obtained.  Specifically, treatment records 
dated from March 2003 to January 2006 
should be obtained.  

2.  SSA should be contacted, and all 
records of medical treatment corresponding 
with the Veteran's reported grant of SSA 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

3.  After items #1 and #2 have been 
completed, the AMC should determine if 
higher evaluation are warranted for any 
service-connected disabilities.

4.  After items #1-3 have been completed, 
the Veteran should be afforded a VA 
examination with an examiner with 
appropriate expertise.

The examiner should determine whether the 
Veteran is unable to secure and follow a 
substantially gainful occupation by reason 
of service-connected disabilities.  The 
claims file and a separate copy of this 
remand must be provided to the examiner for 
review.  The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  The examiner 
should discuss the extent to which the 
Veteran's service-connected disabilities 
(bilateral hearing loss, tinnitus, 
residuals, status post laminectomy and disc 
excision, of the lumbar spine, and right 
hip disability) interfere with his ability 
to follow a substantially gainful 
occupation.  Specifically, the examiner 
should express an opinion as to whether the 
Veteran is unable to secure and follow a 
substantially gainful occupation due to his 
service-connected disabilities.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the examination should be 
associated with the claims folder.  The 
examiner should comment on the June 2007 
private opinion stating that the Veteran is 
unable to perform work duties due to his 
multiple disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities.  
Marginal employment will not be considered 
substantially gainful employment.  38 
C.F.R. § 4.16(a).

5.  After completion of the above and any 
additional development of the evidence that 
the AMC may deem necessary, the AMC should 
review the record and readjudicate the 
issue on appeal in light of any additional 
evidence added to the record assembled for 
appellant review.  If the benefit sought 
remains denied, the Veteran should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should be 
then be returned to the Board for further 
appellant review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


